DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 8, 13, and 19 are objected to because of the following informalities:  
Claim 8, line 2, “an” before “actuation wire” should read “the”.  
Claim 13, line 4, “a” should be inserted before “channel”.
Claim 13, line 5, “a” before “channel” should read “the”.
Claim 19, line 2, “guide body” should read “guidebody”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 6-9, 12, and 23-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,136,010 (Modesitt).
6. Modesitt discloses a device a device for closing an opening in tissue (FIG. 1-2C). The device comprising: a shaft (shaft 12) with a channel (foot receptacle 30); a foot (foot 24) slidingly and pivotally movable to extend from the channel (FIG. 6A-6C, col. 8, lines 54-59), an end of the foot (e.g., end 24a of foot 24) slidably cooperating with a distal end of the channel (e.g., end on the right of FIG. 6A-6C which is patient-distal) to advance the foot away from the shaft (FIG. 6A-6C), the foot being inclined towards a tissue penetrating end of the shaft (left end) in a deployed state (FIG. 6C).
7. The foot is axially movable from within the channel (slides axially, figs. 6A-6C).
8. The device has an actuation wire (actuation wire 32) coupled to the foot, the foot being moveable via motion of the actuation wire (col. 8, lns. 55-59).
9. The device has needles (needles 38) slidably disposed within the shaft (see transition of needles 38 from FIG. 6A to FIG. 6C) and needle receptacles (receptacles 52) formed in the foot, the needle receptacles being adapted to receive the needles (FIG. 5).
12. The foot is separate from the shaft and is axially moveable with respect to the shaft (FIG. 6A-6C).
23. The foot comprises a first tapered portion and a second tapered portion (see annotated FIG. 6B).

    PNG
    media_image1.png
    252
    674
    media_image1.png
    Greyscale

24. The device has a needle receiving opening (receptacles 52 which extend through the entire length of foot as shown in FIG. 6B) formed in the foot (FIG. 6B). At least a portion of the needle receiving opening overlapping one of the first tapered portion and the second tapered portion in a proximal-to-distal direction (FIG. 6B). 
Claim(s) 1, 3-9, 12, 13, and 17-26 are rejected under pre-AIA  35 U.S.C. 102(e) as being ancitipated by US 2002/0049453 (Nobles).
1. Nobles discloses a device (suturing device 300) for closing an opening in tissue (FIG. 20A-20F). The device comprising a shaft (combination of shaft 302 and distal portion 400) having a channel (see lumen of shaft 302 and slots for arms 404, 404’ in distal portion 400 in FIG. 19A) disposed between a first end and a second end of the shaft (FIG. 19A); a foot (arms 404, 404’) slidingly and pivotally received within the channel (see sliding and pivoting movement from FIG. 19A-19C). The foot having a first foot end (distal end) and a second foot end (proximal end). The foot is movable with respect to the shaft (FIG. 19A-19C). The first foot end slidably cooperating with a distal end (see spreader mechanism 412 in FIG. 19A-19C and P0083 at the distal end of the arm channel) of the channel to direct the foot outwardly away from the shaft (FIG. 19A-19C; P0083); and a guidebody (nose portion 402 of distal portion 400) distal the distal foot end of the foot (FIG. 19A).
3. The device has needles (needles 416, 416’) slidably disposed within the shaft and needle receptacles (needle receiving portions 418, 418’) formed in the foot, the needle receptacles being adapted to receive the needles (FIG. 19D; P0083).
4. The guidebody extends from the shaft at a fixed angle (FIG. 19A).
5. The foot is separate from the shaft and is axially moveable with respect to the shaft (FIG. 19A-19C; P0083).
6. Nobles discloses a device (suturing device 300) for closing an opening in tissue (FIG. 20A-20F). The device comprising a shaft (shaft 302) having a channel (combination of lumen of shaft 302 and slots for arms 404, 404’ in distal portion 400 in FIG. 19A); a foot (arms 404, 404’) slidingly and pivotally received within the channel (see sliding and pivoting movement from FIG. 19A-19C). An end of the foot is slidably cooperating with a distal end (see spreader mechanism 412 in FIG. 19A-19C and P0083 at the distal end of the arm channel) of the channel to advance the foot away from the shaft (FIG. 19A-19C; P0083); the foot is inclined towards a tissue penetrating end of the shaft in a deployed state (FIG. 19C).
7. The foot is axially movable from within the channel (FIG. 19A-19C; P0083)
8. The device has an actuation wire (element 410) coupled to the foot, the foot being moveable via motion of an actuation wire (FIG. 19A-19C).
9. The device has needles (needle 416, 416’) slidably disposed within the shaft and needle receptacles (needle receiving portions 418, 418’) formed in the foot, the needle receptacles being adapted to receive the needles (FIG. 19D; P0083).
12. The foot is separate from the shaft and is axially moveable with respect to the shaft (FIG. 19A-19C; P0083).
13. Nobles discloses a device (suturing device 300) for closing an opening in tissue (FIG. 20A-20F). The device comprising: a shaft (combination of shaft 302 and distal portion 400) with an atraumatic member (nose portion 402); a plurality of feet (arms 404, 404’) each being slidingly received within a channel (see lumen of shaft 302 and slots form arms 404, 404’ in distal portion 400 in FIG. 19A), the plurality of feet forming an outer surface of the device in a pre-deployed state (see arms 404, 404’ partially extending through apertures 406, 406’ in FIG. 19B which can reasonably be considered “a pre-deployed state” since Nobles discloses multiple “pre-deployed states” of its device in FIG. 19A-19B before the device is fully deployed in FIG. 19D where any state of the device before the state of FIG. 19D can reasonably be considered “pre-deployed” such that, in the state of FIG. 19B (which can reasonably be considered “a pre-deployed state” since the device is not yet fully deployed), at least a portion of arms 404, 404’ form an outer surface of the device since the arms partially extend through apertures 406, 406’), a distal end of the channel (at spreader mechanism 412) being proximal the atraumatic member and comprises a cam surface (surface of spreader mechanism 412) that directs a foot of the plurality of feet outwardly from the channel as the foot slides from the pre-deployed state (FIG. 19B) to a deployed state (FIG. 19C)(P0083), each the foot having a proximal foot end (proximal end) and a distal foot end (distal end) with a needle receiving opening (needle receiving portion 418, 418’) disposed between the proximal foot end and the distal foot end at a portion of the foot having a thickness in a proximal-to-distal direction greater than another portion of the foot closer to the shaft than the portion (FIG. 4 of Nobles disclose the details of the foot opening 218 with FIG. 28 disclosing that the opening of the foot is between the proximal foot end and the distal foot end at a portion of the foot having a thickness in a proximal-to-distal direction greater than another portion of the foot closer to the shaft than the portion).

    PNG
    media_image2.png
    649
    666
    media_image2.png
    Greyscale

17. The device has needles (needle 416, 416’) slidably disposed within the shaft and needle receptacles (needle receiving portions 418, 418’) formed in each the foot, the needle receptacles being adapted to receive the needles (FIG. 19D; P0083).
18. The atraumatic member is a guidebody that extends from the shaft at a fixed angle (FIG. 19A).
19. The shaft includes a bend (see curvature of distal portion 400) adjacent the guide body (FIG. 19A).
20. The needle receptacle includes a cuff coupled to a link (P0059, when inserted in the receptacle, link 212 will be coupled to a ferrule).
21. The foot comprises a first tapered portion and a second tapered portion (see annotated FIG. 28B).

    PNG
    media_image3.png
    649
    666
    media_image3.png
    Greyscale

22. The device a needle receiving opening (needle receiving portions 418, 418’) formed in the foot (FIG. 19D; P0083).
23. The foot comprises a first tapered portion and a second tapered portion (see annotated FIG. 28B)..
24. The device has a needle receiving opening (needle receiving portions 418, 418’) formed in the foot, at least a portion of the needle receiving opening overlapping one of the first tapered portion and the second tapered portion in a proximal-to-distal direction (FIG. 28B).
25. The foot has a first tapered portion and a second tapered portion (see annotated FIG. 28B). The first tapered portion and the second tapered portion forming the portion having the thickness in the proximal-to-distal direction greater than the another portion of the foot closer to the shaft (FIG. 28B).
26. At least a portion of the needle receiving opening overlaps one of the first tapered portion and the second tapered portion in the proximal-to-distal direction (FIG. 28B).

Response to Arguments
Applicant’s arguments, see page 7, filed 03/15/2022, with respect to US 6,136,010 (Modesitt) have been fully considered and are persuasive.  Specifically, Examiner agrees that Modesitt fails to teach the limitation of claim 1 that the first foot end slidably cooperating with a distal end of the channel in combination with the guidebody being distal to the distal foot end. The rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US 2002/0049453 (Nobles).
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. Regarding claim 6, Examiner notes that either end of the channel of Modesitt can reasonably be considered the “distal end” since an orientation of the device is not otherwise established. Here, when considered from the perspective of the patient, the patient-distal end of the channel of Modesitt is slidingly cooperating with the first foot end to advance the foot away from the shaft.
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. Regarding claim 13, Examiner respectfully disagrees with Applicant’s argument that US 2002/0049453 (Nobles) fails to teach the limitation of claim 13 that the feet forming an outer surface of the device in a pre-deployed state. For instance, Nobles discloses multiple “pre-deployed states” of its device in FIG. 19A-19B before the device is fully deployed in FIG. 19C. In the state of FIG. 19B (which can reasonably be considered “a pre-deployed state” since the device is not yet fully deployed), at least a portion of arms 404, 404’ form an outer surface of the device since the arms partially extend through apertures 406, 406 (FIG. 19B; P0083). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: at least some of the claims appear to be rejectable under double patenting over U.S. Patent No. 9,301,747 (Zung). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771